Citation Nr: 0216759	
Decision Date: 11/20/02    Archive Date: 11/26/02

DOCKET NO.  96-30 975	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Michael T. Osborne, Associate Counsel


INTRODUCTION

The veteran had active service from May 1990 to August 1993.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1995 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida (FL), denying service connection 
for bilateral hearing loss.  The Board remanded this case to 
the RO for further development in January 1999, and this case 
was subsequently returned to the Board.


FINDINGS OF FACT

The objective evidence of record does not demonstrate that 
the veteran suffers from a current disability manifested by 
bilateral hearing loss.


CONCLUSION OF LAW

A bilateral hearing loss disability was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 
1991 & Supp. 2001); 38 C.F.R. §§ 3.303, 3.385, 3.655 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board observes that recently enacted law (the Veterans 
Claims Assistance Act of 2000, hereinafter "the VCAA") and 
its implementing regulations essentially eliminate the 
requirement that a claimant submit evidence of a well-
grounded claim.  These regulations provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  38 U.S.C.A. §§ 5103A, 5107(a) (West 1991 & Supp. 
2001); 38 C.F.R. §§ 3.102, 3.159(c)-(d)) (2002).

The VCAA and its implementing regulations also include new 
notification provisions.  Specifically, they require VA to 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary, that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
38 U.S.C.A. § 5103 (West 1991 & Supp. 2001); 38 C.F.R. 
§ 3.159(b) (2002).

The record reflects that VA has made reasonable efforts to 
notify the veteran of the information and medical evidence 
necessary to substantiate his service connection claim for 
bilateral hearing loss.  The veteran was provided a statement 
of the case in March 1996 and a supplemental statement of the 
case in March 1998, giving the veteran adequate notice of the 
information and medical evidence necessary to substantiate 
his claim for service connection.

The record on this claim also shows that VA has made 
reasonable efforts to obtain relevant records adequately 
identified by the appellant.  VA has obtained all of the 
veteran's outpatient treatment records at VA medical 
facilities.  In this regard, it is noted that the report of 
an audiology consult, apparently accomplished in February 
1995, was sought but could not be located.  In January 1999, 
the Board remanded this matter to the RO for the purposes of 
scheduling the veteran for an audiometric examination.  
Thereafter, the veteran was notified by letter from the RO in 
April 1999 of an audiology examination to evaluate whether 
and to what extent he suffered from bilateral hearing loss.  
The veteran thus has been advised of the evidence necessary 
to substantiate his claim, and evidence relevant to the claim 
has been properly developed.  As such, there is no further 
action necessary to comply with the provisions of the VCAA or 
its implementing regulations.  Therefore, the veteran will 
not be prejudiced as a result of the Board deciding this 
claim.

The Board notes that the duty to assist outlined in the VCAA 
(see above) foresees cooperation from veterans willing to 
have their claims fully and fairly adjudicated.  For example, 
veterans can be expected to participate in reasonable 
physical examinations necessary to achieve the goal of full 
and fair claims adjudication.  38 C.F.R. § 3.655 states that, 
where service connection cannot be established without a 
current VA examination and where a veteran fails to report 
for such examination, then the original claim shall be 
adjudicated based on the evidence of record.  See 38 C.F.R. 
§ 3.655 (a)-(b) (2002).  

The Board remanded this claim to the RO in January 1999 and 
requested that the veteran receive an audiology examination 
to determine the extent and nature of his bilateral hearing 
loss for the purpose of establishing service connection for 
this disability.  The RO sent a letter to the veteran in 
April 1999 informing him that an exam would be scheduled to 
determine the current level of his disability.  Included in 
this letter was the standard notice that the veteran's 
failure to report for a scheduled examination might lead to a 
denial of his claim for bilateral hearing loss.  The record 
indicates that the veteran failed to appear for his scheduled 
audiology examination.  Accordingly, the claim must be 
considered based on the evidence of record.

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131.  If a condition noted during 
service is not shown to be chronic, then generally a showing 
of continuity of symptomatology after service is required for 
service connection.  38 C.F.R. § 3.303(b) (2002).  In 
addition, service connection may also be warranted for any 
disease diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2002).

For purposes of applying the laws administered by VA, 
impaired hearing will be considered a disability when the 
auditory thresholds in any of the frequencies at 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies at 
500, 1000, 2000, 3000, 4000 Hertz are 26 decibels or greater; 
or when speech recognition scores using the Maryland CNC Test 
are less than 94 percent.  38 C.F.R. § 3.385.

A review of the service medical records reveals that a 
September 1989 report of medical examination for purposes of 
enlistment was normal.  The audiometer testing reflects no 
greater than 5 decibels for the right ear at 500, 1000, 2000, 
3000, 4000 Hertz frequencies, and 10 decibels at 6000 Hertz 
frequency.  The left ear tested no greater than 10 decibels 
at 500, 1000, 2000, 3000, 4000 Hertz frequencies, and 25 
decibels at 6000 Hertz frequency.  The audiometer testing 
performed in May 1990, approximately two weeks after the 
veteran's entry into active duty, showed pure tone thresholds 
of 10, 0, 5, 10, 5, 20 and 10, 5, 5, 10, 10, 35 at the 500, 
1000, 2000, 3000, 4000, 6000 Hertz frequencies in the right 
and left ears, respectively.

An audiology examination was given to the veteran in May 
1993, following complaints of vertigo and headaches on 
several occasions in April and May 1993.  The results of the 
audiometric testing reflect pure tome thresholds of 10, 5, 5, 
0, 0 and 5, 5, 0, 5, 5, 35 at the 500, 1000, 2000, 3000, 
4000, 6000 Hertz frequencies in the right and left ears, 
respectively.  The assessment was of a normal hearing test; 
and some high frequency hearing loss in the left ear.  The 
neurologist who reviewed the results of the veteran's 
audiology examination concluded that the veteran's high 
frequency hearing loss might reflect sensory neurological 
disorder.  The veteran received a neurology examination in 
May 1993, at which time the veteran complained of vertigo, 
light-headedness, and bilateral low tone tinnitus but no ear 
ache or loss of hearing.  The neurologist's diagnostic 
impression was that the veteran showed some features of 
vertigo and some vestibular (or ear canal) dysfunction.  The 
neurologist concluded that the slight vestibular dysfunction 
was probably representative of vestibular neurotitis (or an 
attack of severe vertigo not accompanied by deafness or 
tinnitus following a non-specific upper respiratory 
infection).  The neurologist requested that the veteran 
undergo a brain stem evoked potential study, which came back 
normal when it was conducted.  The neurologist who examined 
the veteran again in June 1993 noted that the veteran's 
vertigo was almost completely resolved.

The veteran's most recent VA examination was in February 
1995.  The veteran reported a medical history of trouble 
hearing conversations and vertigo based on viral type 
involvement of the inner ear.  The veteran's physical 
examination showed that his ear canals were clear, and his 
ear drums were intact and normal.  The auricle, external 
canal, tympanic membrane, tympanum, and mastoid were all 
normal.  There was no active ear disease or infectious 
disease of the middle or inner ear present.  The examiner 
diagnosed possible hearing loss based on the veteran's 
reported medical history.

In considering this claim, the evidence of record clearly 
demonstrates that the audiometric testing conducted between 
1989 and 1993 reveal that the veteran's right and left ear 
pure tone thresholds at the applicable frequencies 
consistently were recorded as normal during service.  See 
Hensley v. Brown, 5 Vet. App. 155, 157 (1993) (noting that 
"the thresholds for normal hearing is from 0 to 20 decibels, 
and that higher threshold levels indicate some degree of 
hearing loss") (citing CURRENT MEDICAL DIAGNOSIS & TREATMENT 
110-11 (Stephen A. Schroeder et al. eds., 1988)).  Moreover, 
it also evident from the record that while some high 
frequency hearing loss in the left ear, based on a decibel 
loss of 35 at 6000 Hertz frequency, was noted on a May 1993 
audiometry examination, the veteran showed overall no greater 
than 10 decibels for each of the applicable frequencies on 
that same examination, and was found to have a normal hearing 
test.  As such, the service medical records do not reflect 
that the veteran suffered from a bilateral hearing loss 
disability within the applicable standards during service or 
proximate to separation.  See 38 C.F.R. § 3.385. 

Further, the diagnosis entered on the February 1995 VA 
examination report is insufficient to establish a bilateral 
hearing loss disability at present.  This is so because of 
the veteran's failure to report for an audiology examination 
scheduled by VA in order to determine the existence of a 
hearing loss disability.  Hence, since section 3.385, as 
relevant here, prohibits a finding of a disability due to 
hearing loss where the requisite hearing status is not met, 
Hensley, 5 Vet. App. at 160, the veteran's diagnosis of 
possible hearing loss as documented in the February 1995 
report does not constitute a "presently existing 
disability," for which service connection may be granted.  
Degmetich v. Brown, 104 F.3d 1328, 1332 (Fed. Cir. 1997) ( 
upholding the Secretary's interpretation of 38 U.S.C. § 1131 
to require a presently existing disability and concluding 
that such a requirement comports with the other provisions of 
the statute as a whole); see also 38 U.S.C. § 1110 (to the 
same effect).  Therefore, given the veteran's failure to 
provide VA with any other support for his claim, the Board 
has no alternative but to rely on the results from the 
audiometric testing conducted in service and noted above.  
Accordingly, the Board must conclude that a bilateral hearing 
loss disability was not incurred in or aggravated by service.  
The appeal is denied.

It is pointed out that the existence of a current disability 
is the cornerstone of a claim for VA disability compensation.  
38 U.S.C.A. §§ 1110, 1131; see Degmetich v. Brown, supra.  
Given the particular facts of this case, as well as the RO 
having complied with the necessary obligation to notify and 
assist the veteran, as mentioned above, the Board finds that 
there is no reasonable possibility that any further 
assistance would aid in substantiating the veteran's claim.  
38 U.S.C.A.       § 5103A (West Supp. 2001); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a) (2002).

Finally, in denying the veteran's claim of service connection 
for bilateral hearing loss, the Board notes that veterans 
claiming benefits have an obligation to cooperate with VA.  
The duty to assist is not a one-way street and the veteran, 
in the instant case, has not fulfilled his duty to cooperate 
in this manner.  See Wood v. Derwinski, 1 Vet.App. 190 
(1991).


ORDER

Entitlement to service connection for bilateral hearing loss 
is denied.



		
	DEBORAH W. SINGLETON
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

